Citation Nr: 0938246	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-33 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for right knee disability, to include instability 
under Diagnostic Code 5257, and arthritis under Diagnostic 
Coded 5003, from August 12, 2004 until January 4, 2005 and 
from April 1, 2005 until October 30, 2007.  

2.  Entitlement to a disability rating in excess of 10 
percent for right knee disability instability under 
Diagnostic Code 5257, from October 30, 2007.  

3.  Entitlement to a separate disability rating in excess of 
10 percent for right knee arthritis, under Diagnostic Codes 
5003 and 5260, from October 30, 2007.  

4.  Entitlement to a compensable disability rating for a left 
knee disability, to include instability and arthritis, from 
August 12, 2004 until October 30, 2007.

5.  Entitlement to a disability rating in excess of 10 
percent for left knee instability, to include instability and 
arthritis, from October 30, 2007.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1988 until 
November 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The November 2004 rating decision included a denial to reopen 
a claim for service connection for a chronic back disorder.  
No notice of disagreement was filed in regards to that claim 
and it is not currently before the Board.  However, in the 
July 2009 Written Brief Presentation, the Veteran's 
representative raised the claim for service connection for a 
back disorder again.  Accordingly, this matter is REFERRED to 
the RO for appropriate action.

During the course of the appeal, a March 2005 rating decision 
granted a temporary evaluation of 100 percent for the 
Veteran's right knee disability, based on his right knee 
surgery necessitating convalescence, from January 5, 2005 
until the original pre-hospital evaluation of 20 percent was 
restored April 1, 2005.

Additionally, a November 2007 rating decision granted a 10 
percent disability rating for the Veteran's service-connected 
left knee disability, from October 30, 2007, under Diagnostic 
Code 5257.  The Veteran has not withdrawn his claim and is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

A December 2007 rating decision also recharacterized the 
rating of the Veteran's service-connected right knee 
disability from a 20 percent rating, under Diagnostic Code 
5257; from October 30, 2007, the RO granted a 10 percent 
rating under Diagnostic Code 5257 and a 10 percent rating 
under Diagnostic Code 5260 based on painful motion.


FINDINGS OF FACT

1.  The Veteran's right knee disability, from August 12, 2004 
until January 4, 2005 and from April 1, 2005 until October 
30, 2007, was manifested by no more than moderate recurrent 
subluxation or lateral instability; with arthritis, pain, and 
noncompensable limitation of motion.

2.  The Veteran's right knee disability, from October 30, 
2007, was manifested by moderate recurrent subluxation or 
lateral instability, as well as by arthritis, pain, and 
noncompensable limitation of motion.

3.  The Veteran's left knee disability, from August 12, 2004, 
has been manifested by arthritis, pain, and noncompensable 
limitation of motion.

4.  The Veteran's left knee disability, from August 12, 2004 
until August 20, 2007, was not manifested by recurrent 
subluxation or lateral instability.



5.  The Veteran's left knee disability, from August 20, 2007, 
has been manifested by slight recurrent subluxation or 
lateral instability, but no more.

6.  The Veteran's left knee disability, from October 30, 
2007, was not manifested by moderate recurrent subluxation or 
lateral instability, but was manifested by arthritis, pain, 
and a noncompensable flexion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee instability, under Diagnostic Code 5257, 
from August 12, 2004 until January 4, 2005 and from April 1, 
2005 until October 30, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2008).

2.  The criteria for a separate 10 percent evaluation for a 
right knee arthritis, under Diagnostic Codes 5003 and 5260, 
from August 12, 2004 until January 4, 2005 and from April 1, 
2005 until October 30, 2007, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003 
and 5260 (2008).

3.  The criteria for an evaluation of 20 percent, and no 
more, for a right knee instability, under Diagnostic Code 
5257, from October 30, 2007, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2008).

4.  The criteria for a separate evaluation in excess of 10 
percent for a right knee arthritis, under Diagnostic Codes 
5003 and 5260, from October 30, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5003 and 5257 (2008).


5.  The criteria for a compensable evaluation for left knee 
instability, under Diagnostic Code 5257, from August 12, 2004 
until August 20, 2007, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2008).

6.  The criteria for a 10 percent evaluation, and no more, 
for left knee instability, under Diagnostic Code 5257, from 
August 20, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2008).

7.  The criteria for a separate 10 percent evaluation for a 
left knee arthritis, under Diagnostic Codes 5003 and 5260, 
from August 12, 2004, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003 and 
5260 (2008).

8.  The criteria for an evaluation in excess of 10 percent 
for left knee instability, under Diagnostic Code 5257, from 
October 30, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2004.  The letters 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the Veteran that his service-connected bilateral 
knee disabilities had to have increased in severity.  He was 
also informed that VA would seek to provide federal records.   
Finally, he was informed that it was his responsibility to 
support his claim with appropriate evidence, though VA would 
help him obtain records from any non-federal sources.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  Additionally, a December 2007 letter provided 
notice in regards to the right knee claim.  Any timing error 
with regards to that notice was cured by the subsequent 
readjudication of that issue by an April 2009 Supplemental 
Statement of the Case.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
granted. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted private medical records. He was also 
provided a RO formal hearing in January 2009.  In addition, 
he was afforded multiple VA medical examinations, most 
recently in January 2009, which provided specific medical 
opinions pertinent to the issues on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology, where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 or 5259 and 5003 where there is x-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
and VAOPGCREC 9-98.

VA standards describe normal range of motion of the knee as 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II. 

Degenerative arthritis established by x-ray findings are 
evaluated under Diagnostic Code 5003, which in turn is 
evaluated based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5260 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension. Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 
5003. The knees are considered major joints. 38 C.F.R. § 
4.45.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation for flexion limited to 15 
degrees. Under Diagnostic Code 5261, a noncompensable 
evaluation is also for assignment when extension is limited 
to 5 degrees, while a 10 percent evaluation is for assignment 
when extension is limited to 10 degrees, a 20 percent 
evaluation when extension is limited to 15 degrees, a 30 
percent evaluation when extension is limited to 20 degrees, a 
forty percent evaluation when extension is limited to 30 
degrees, and a 50 percent evaluation when extension is 
limited to 45 degrees.

Another potentially applicable regulation is Diagnostic Code 
5257, under which a 10 percent evaluation would be warranted 
with evidence of slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation would be warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation would only be warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the Veteran shall prevail or have 
the benefit of the doubt on that issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  When the evidence of record is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). 

Merits of the Claim

The Veteran essentially contends that his service-connected 
bilateral knees are more severe than indicated by the 
disabilities rating previously granted to him during the 
course of his appeal.  

VA outpatient treatment records generally indicate that the 
Veteran has received treatment for his knees.  A February 
2002 VA outpatient treatment record diagnosed the Veteran 
with mild degenerative arthritis in the knees.  A September 
2004 VA outpatient treatment record found the Veteran to have 
right knee pain, swelling, and instability problems.  

The Veteran was provided a VA examination in October 2004.  
The Veteran reported prolonged standing would cause pain, as 
would cool weather, which also caused stiffness.  He reported 
increased pain over the last year and a half.  His right knee 
would swell with prolonged standing or walking.  He denied 
any locking with walking, but did report his knee giving way.  
He also reported having a knee brace to stabilize his knee, 
but that he did not wear it due to discomfort.  He denied 
dislocation and recurrent subluxation, as well as 
constitutional symptoms of inflammatory arthritis.  He worked 
as a barber and reported that he has to stand for his living, 
but that he would need to sit down to take a break for his 
knee.  He reported missing three weeks in the last six months 
due to knee pain and swelling.

The October 2004 VA examiner found bilateral crepitance, 
which was slightly greater for the right knee.  There was a 
small effusion of the right knee, but no excessive warmth or 
erythema.  Right knee range of motion was from 0 to 90 
degrees, with mild discomfort to flex to 110 degrees; he 
could go no farther secondary to pain.  The left knee range 
of motion was from 0 to 130 degrees, without pain.  There was 
no abnormal varus or valgus bilaterally.  The examiner noted 
x-rays found patellofemoral spurring of the right knee and 
mild subchondral sclerosis at the medial tibial plateau, with 
very small osteophytes at the medial joint space.  

The October 2004 VA examiner diagnosed him with right knee 
pain due to probable failure of the right anterior cruciate 
ligament repair, chondromalacia and tendonitis.  The Veteran 
reported functional limitation due to pain, based on the time 
he could stand or walk on his right knee.  The examiner also 
found left knee pain due to tendonitis, which did not cause 
him significant functional limitation at the baseline.  The 
Veteran did report that when the weather was cooler, he would 
have a pain flare up, limiting his ability to stand and the 
distance he could walk, and which was throughout his range of 
motion.  There was no weakness or fatigue of the joint.

A January 5, 2005 private medical record, by Dr. R.T., 
indicated that the Veteran had an arthroscopic right anterior 
cruciate ligament (ACL) reconstruction with patellar tendon 
allograft.

A December 2006 private medical record, from Dr. J.J.G., 
reported that x-rays did not show any significant osseous 
deformities, other than his hardware.  The examiner diagnosed 
him with right knee degenerative joint disease, status post 
ACL reconstruction.  

An April 2007 VA outpatient treatment record noted that the 
Veteran complained of chronic right knee problems, including 
pain, swelling, and giving way.  He reported that after his 
January 2005 surgery, he had physical therapy and braces, 
which only partially helped.  The examiner found the right 
knee to have moderate effusion and laxity of the right knee.  
The examiner found him to have right knee pain and 
instability.  

An August 2007 VA Orthopedic Consult reported complaints of 
bilateral knee pain, which was worse on the right.  The 
examiner found right knee range of motion from -5 to 130 
degrees, with trace effusion and stable varus and valgus 
stress.  The examiner also found an identical range of motion 
and varus and valgus stress for the left knee.  The examiner 
noted radiographs showed some mild right knee medial 
arthritis changes, with three metal interference screws.  His 
knee radiographs were otherwise normal.  

Another VA examination was provided in October 2007.  The 
Veteran reported that his knees would give way, were 
instable, and had pain and stiffness.  He reported no 
dislocation or subluxation, but did report locking episodes 1 
to 3 times a month for the right knee.  

The October 2007 VA examiner found the Veteran to have a 
normal gait, with left leg flexion of 0 to 130 degrees and 
extension from 0 to -5 degrees.  The examiner also found 
right leg flexion from 0 to 130 degrees, with pain from 125 
to 130 degrees, and extension from 0 to -5 degrees.  The 
examiner found no inflammatory arthritis or joint ankylosis.  

The October 2007 VA examiner noted the right knee to have 
crepitus and to click or snap; there was also mild 
instability.  The examiner also noted left knee crepitus, 
with very mild instability.  The examiner found radiographs 
to show left knee minimal degenerative signal in the 
articular cartilage, along the lateral facet of the patella.  
No cartilage defect was seen, though a trace amount of joint 
fluid was present.  The examiner found a chronic partial tear 
of the proximal attachment site of the ACL.  The majority of 
those ACL fibers appeared intact, although there was a mild 
anterior drawer sign, which could indicate some degree of 
ligament insufficiency.  The examiner also reported minimal 
degenerative change of the patellar articular cartilage.

The October 2007 VA examiner also found the Veteran's ACL 
graft to be intact, with an absence of the posterior horn and 
body of the lateral meniscus, presumably postoperative.  The 
examiner further noted a small posterior horn of medial 
meniscus, presumable postoperative and moderate cartilage 
loss over the medial and lateral femoral condyles.  The VA 
examiner diagnosed him with right ACL reconstruction, with 
intact ACL graft, residual post operative changes, mild 
laxity, and mild degenerative joint disease.  The examiner 
further found a left knee partial tear of proximal attachment 
site of ACL, which caused pain and lack of stamina.  

Another Orthopedic VA outpatient treatment record found the 
Veteran to have normal alignment of the knees, with no 
effusions.  The examiner found right knee varus instability, 
from a likely attenuated lateral collateral ligament.  A June 
2008 VA outpatient treatment record similar found the Veteran 
to have normal alignment of both knees, but with mild 
effusion in the right knee.  The Veteran's range of motion 
was from 0 to 135 degrees, with the right knee stable to 
varus stress in extension, though with laxity with extension, 
which was equivalent to his left side examination.  The 
examiner, after reviewing the radiographs, also noted that 
the Veteran had mild to moderate arthritis of the right knee, 
with joint space narrowing, particularly in the medial 
compartment.  The examiner found the Veteran's complaints to 
be of subtle medial joint osteoarthritis; a medial unloader 
brace was also prescribed.  

A final VA examination was provided in January 2009.  The 
Veteran reported his right knee to have constant, sharp, 
moderate to severe pain, with daily buckling and intermittent 
swelling.  He also complained of left knee intermittent, mild 
to moderate pain, after he shifted weight from the right leg; 
he mostly had problems with prolonged standing or walking.  
He also used a brace on his right knee daily and on his left 
knee, weekly and intermittently.  The Veteran reported that 
his knees would give way, had pain and stiffness, and have 
flare-ups that were severe, and that occurred weekly, for 
hours.  There were no constitutional or incapacitating 
episodes of arthritis.  

The January 2009 VA examiner found the Veteran to have an 
antalgic gait.  The examiner found both knees to have pain, 
as well a crepitation of the right knee.  The examiner found 
left flexion to be from 0 to 120 degrees and extension to be 
normal (0 degrees); right knee flexion was from 0 to 115 
degrees and right knee extension was also normal (0 degrees).  
There was also objective evidence of pain following 
repetitive motion, with no additional limitations after three 
repetitions of range of motion.  The examiner found no joint 
ankylosis.  The examiner found x-rays to show the right knee 
to have had a prior ACL repair, with minor degenerative 
change at the right knee, which was not significantly changed 
from the previous study.  The examiner also found the left 
knee to be unremarkable; no acute fracture or joint effusion 
was evident.

The examiner also found a right knee MRI to show the patellar 
articular cartilage to be well preserved.  The examiner found 
an intact ACL graft, absence of the posterior horn and body 
of the lateral meniscus, presumably postoperative.  There was 
also moderate cartilage loss over the medial and lateral 
femoral condyles.  The VA examiner also found the left knee 
MRI to show minimal degenerative signal in the articular 
cartilage, along the facet of the patella.  The examiner 
determined that the Veteran had a chronic partial tear of the 
proximal attachment site with the ACL.  The examiner found 
the majority of ACL fibers to appear intact, with some mild 
anterior drawer sign, which could indicate some degree of 
ligament insufficiency.  The VA examiner also found minimal 
degenerative change of the patellar articular cartilage.  

The January 2009 VA examiner found the Veteran to have an ACL 
tear of the right knee, surgically resolved, with residual 
degenerative changes.  The examiner found that disability to 
cause a lack of stamina and pain.  The VA examiner similarly 
found a partial tear of the ACL of the left knee, with 
minimal degenerative changes; and diagnosed him with 
tendonitis of the left knee; he had no significant effects on 
his daily activities.  

The Veteran, during the January 2009 VA examination, reported 
being a self-employed barber and that he had lost less than 
one week of work due to back pain.  In his statements, 
including his January 2009 RO hearing testimony, he has 
repeatedly reported pain with use, and having to sit down at 
least three times a day to raise his knee and put ice on it.  

Increased Rating for the Right Knee, from August 12, 2004 
until January 4, 2005 and from April 1, 2005 until October 
30, 2007

From August 12, 2004 until January 4, 2005 and from April 1, 
2005 until October 30, 2007, the Veteran was granted a 20 
percent rating evaluation, under Diagnostic Code 5257, based 
on right knee instability.  

Under Diagnostic Code 5257, a 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation would only be warranted 
for severe recurrent subluxation or lateral instability.  

For the reasons set forth above, the medical evidence of 
record does not indicate that the Veteran had severe 
recurrent subluxation or later instability during the time 
period in question.

Prior to October 30, 2007, the record generally indicated 
mild degenerative arthritis of the knees, as indicated in 
February 2002 VA outpatient treatment record.  A September 
2004 VA outpatient treatment record noted that the Veteran 
had problems with right knee instability.  During the October 
2004 VA examination, the Veteran did report that his knee 
would sometimes give way, but denied any dislocation or 
recurrent subluxation.  However, the October 2004 VA examiner 
made no finding regarding instability at that time.  
Subsequent private medical records and VA outpatient 
treatment records similarly failed to find him to have severe 
instability, though some episodes of instability were noted, 
as was possible hyperlaxity, also known as double-
jointedness, as indicated in an October 2007 VA consult.


The evidence of record thus does not indicate that the 
Veteran had severe recurrent subluxation or lateral 
instability, such that a 30 percent evaluation would be 
warranted, under Diagnostic Code 5257.

However, as previously discussed, separate ratings may be 
assigned for a knee disability under 5003 where there is x-
ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability, but only if there is 
additional disability due to limitation of motion. 

The October 2004 VA examiner also reported right knee range 
of motion from 0 to 90 degrees, with mild discomfort with 
flexion to 110 degrees.  The examiner also noted x-rays found 
patellofemoral spurring of the right knee.  Such ranges of 
motion are not indicative of a compensable disability rating, 
as indicated under Diagnostic Codes 5260 or 5261.   However, 
the Board notes that Standard motion of a knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II (2007).  And numerous medical records found 
the Veteran to have arthritis of the right knee.  

Although none of the medical records specifically state that 
there are x-ray findings of degenerative changes of the right 
knee, VA examiners have consistently found degenerative 
changes of the right knee, after studying the Veteran's right 
knee x-rays, as exemplified by the January 2009 VA examiner.  
The Veteran's private physician, Dr. J.J.G., made similar 
findings of right knee degenerative joint disease.  To give 
the Veteran the benefit of the doubt, in conjunction with the 
ample medical diagnoses of arthritis following reviews of x-
ray evidence and the findings of a limited range of motion 
and objective evidence of pain - including pain on motion - a 
separate 10 percent rating is for assignment for right knee 
arthritis from August 12, 2004 until January 4, 2005 and from 
April 1, 2005 until October 30, 2007, under Diagnostic Code 
5003.  



								[Continued on Next 
Page]

Increased Ratings for a Right Knee Disability, from October 
30, 2007

A December 2007 rating decision found the Veteran's right 
knee disability to warrant two separate 10 percent ratings, 
one under Diagnostic Code 5257 and the other under Diagnostic 
Code 5260, due to pain on motion, which would also fall under 
Diagnostic Code 5003, from October 30, 2007.  

As previously indicated, under Diagnostic Code 5257, a 20 
percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
would only be warranted for severe recurrent subluxation or 
lateral instability.  

The evidence of record from October 30, 2007 has indicated 
that the Veteran has right knee instability, with 
contradictory evidence as to whether such instability is so 
severe as to warrant a rating in excess of 10 percent.  The 
October 2007 VA examination found the Veteran to have only 
mild right knee instability.  Indeed, the January 2009 VA 
examination indicated that the Veteran reported no joint 
instability and no episodes of dislocation or subluxation.  
The January 2009 VA examiner similarly found no right knee 
instability.  

However, the Veteran has provided numerous statements to the 
effect that he has right knee instability, including that it 
gives way.  The Veteran's continuous reports are found to be 
credible and in keeping with past findings of right knee 
problems.  

The medical evidence of record is not fully supportive, in 
and of itself, for awarding the assignment of a 20 percent 
disability rating for moderate recurrent subluxation or 
lateral instability under Diagnostic Code 5257.  However, 
given the Veteran's credible reports of instability, and the 
medical findings of right knee crepitus and effusions 
indicating continuing right knee problems, the Board grants 
his claim the benefit of the doubt even though moderate 
instability findings were not consistently made by his VA 
examiners.  The Board finds that overall, the Veteran does 
experience moderate lateral instability, such that a 20 
percent rating, and no more, for a right knee instability, 
under Diagnostic Code 5257, from October 30, 2007, is 
warranted.  

Additionally, the October 2007 VA examination found the 
Veteran's range of motion to be from 0 to 135 degrees.  The 
January 2009 VA examination similarly found right knee 
flexion was from 0 to 115 degrees and normal (0 degrees) 
right knee extension, with objective evidence of pain 
following repetitive motion and no additional limitations 
after three repetitions of range of motion.  Such ranges of 
motion do not warrant compensable disability ratings based on 
either 5260 or 5261.  However, as discussed previously, 
giving the Veteran the benefit of the doubt, the Board has 
found him to have arthritis.  The Veteran's right knee 
arthritis, in conjunction with his limitation of motion, to a 
non-compensable degree under Diagnostic Code 5260, and pain 
on motion, warrants him a 10 percent evaluation under 
Diagnostic Codes 5003 and 5260.  As the Veteran has already 
been granted a 10 percent rating, under Diagnostic Code 5260, 
and he does not qualify for any greater or additional rating 
based on his range of motion, the claim for a separate 
disability rating in excess of 10 percent, for a right knee 
disability, under Diagnostic Code 5260, from October 30, 
2007, is denied.

Compensable Rating for a Left Knee Disability, from August 
12, 2004
 until October 30, 2007

From August 12, 2004 until October 30, 2007 the Veteran was 
previously granted a noncompensable rating for his left knee 
disability.  

In the October 2004 VA examination, the range of motion of 
the left knee was found to be from 0 to 130 degrees, without 
pain.  At that time, he was diagnosed with left knee pain due 
to tendonitis.  The October 2004 VA examiner further noted 
that when the weather was cooler, the Veteran would have a 
flare up of pain, which would limit the length of time he 
could stand and the distance he could walk; the pain would be 
throughout the range of motion.  An August 2007 VA consult 
also noted that the Veteran had pain in his left knee as 
well.  The October 2007 VA examination found left leg flexion 
to be from of 0 to 130 degrees and full extension from 0 to -
5 degrees.  

Such ranges of motion do not warrant compensable disability 
ratings based on either 5260 or 5261.  Although, like the 
right knee, the left knee does not have any specific medical 
documentation of x-ray evidence of arthritis, the medical 
evidence of the left knee also contains medical diagnoses of 
arthritis of the left knee following reviews of x-rays, as 
indicated in the January 2009 VA examination.  As such, in 
order to give the Veteran the benefit of the doubt, the Board 
finds him to have arthritis.  In conjunction with the 
Veteran's limitation of motion, which would be noncompensable 
under applicable range of motion diagnostic codes, and his 
pain on motion, the Board grants a disability evaluation of 
10 percent under Diagnostic Codes 5003 and 5260, from August 
12, 2004 until October 30, 2007.  

A compensable rating under Diagnostic Code 5257, from August 
12, 2004 until August 20, 2007, however, is not warranted.  
An August 20, 2007 VA orthopedic consult noted that the 
Veteran had laxity to his right medial patellofemoral 
ligament, which was greater than his left, but that the left 
also had laxity.  Although there was a finding of laxity, the 
record does not indicate it was any more than slight.  No 
other medical evidence is of record finding that the Veteran 
had left knee recurrent subluxation or lateral instability, 
prior to October 30, 2007, although there are ample records 
of right knee instability.  Additionally, the October 2007 VA 
examiner found his left knee instability to be very mild.  As 
such, a 10 percent rating, and no greater, for the Veteran's 
left knee disability, under Diagnostic Code 5257, from August 
20, 2007 until October 30, 2007, is granted.

Increased Rating for a Left Knee Disability, from October 30, 
2007

A November 2007 rating decision granted a 10 percent rating 
for the Veteran's service-connected left knee disability, 
from October 30, 2007, under Diagnostic Code 5257.

A rating in excess of 10 percent under Diagnostic Code 5257, 
from October 30, 2007, is not warranted, as there is no 
evidence that the Veteran has moderate recurrent subluxation 
or lateral instability, for a 20 percent disability rating, 
or severe recurrent subluxation or lateral instability, for a 
30 percent evaluation.  For example, the October 2007 VA 
examination found the Veteran to only have very mild 
instability and the January 2009 VA examiner found him to 
have no instability.  Thus, a rating in excess of 10 percent, 
under Diagnostic Code 5257, for the Veteran's service-
connected left knee disability, from October 30, 2007, is 
denied.

As previously discussed, the Veteran has been granted a 
separate 10 percent disability rating, from August 12, 2004, 
under Diagnostic Codes 5003 and 5260 based on his left knee 
arthritis, limited range of motion, and pain on motion.  An 
evaluation in excess of 10 percent based on range of motion 
is not applicable, as the October 2007 VA examiner found the 
Veteran's left knee flexion to be 0 to 130 degrees and 
extension from 0 to -5 degrees and the January 2009 VA 
examiner similarly found left knee flexion to be from 0 to 
120 degrees and extension to be normal (0 degrees).  Such 
findings are consistent with noncompensable ratings, under 
Diagnostic Codes 5260 and 5261.  The only applicable rating 
would be for 10 percent under 5003, which the Veteran has 
already been granted and a disability rating in excess of 10 
percent is denied.

Conclusion

In regards to rating the knees, under all the applicable time 
periods, ratings based on ankylosis, dislocated semilunar 
cartilage, or tibia and fibula impairment are not applicable, 
as there is no clinical evidence of record to indicate that 
the appellant has demonstrated any such symptomatology.  
Diagnostic Codes 5256, 5258, and 5262.  Although the Veteran 
has been treated for bilateral knee disorders, the record 
does not show that he has ankylosis, dislocated his semilunar 
cartilage, or has a malunion or nonunion of the tibial and 
fibula.  For example, the October 2007 VA examination found 
him to have had a right ACL reconstruction, with intact ACL 
graft, residual postoperative changes, mild laxity and mild 
degenerative joint disease.  That examination also found the 
Veteran to have a left knee partial tear of proximal 
attachment site of ACL. The January 2009 VA examination 
similarly found the Veteran to have right knee residuals of 
ACL reconstruction and left knee partial tear of the ACL with 
minimal degenerative changes, with associated tendonitis.  
Thus, although the Veteran has been diagnosed with knee 
disabilities, these disabilities involve the anterior 
cruciate ligament (ACL), but not semilunar cartilage or 
malunion of the tibia and fibula.  Therefore, even though the 
Veteran has reported symptoms of locking episodes, pain, and 
effusion, Diagnostic Code 5258 is not applicable, as he has 
not been diagnosed with or treated for dislocated semilunar 
cartilage or the other disabilities characterized by 
Diagnostic Codes 5256 or 5262.  

The appellant has also put forth credible complaints of pain 
on use of the joints. With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's knee disabilities are likely manifested by some 
functional limitation due to pain on motion.  The Board notes 
that any additional loss of motion found caused by the 
Veteran's pain is not indicative of higher ratings.  The 
Board finds that there is no evidence of any other functional 
impairment which would warrant a higher rating for either 
knee.  

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.  Although the Veteran has reported 
missing work on occasion, the Veteran has also indicated that 
he continues to work.  Thus, such complaints are not so 
unusual as to warrant extraschedular consideration.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for instability of the right knee under Diagnostic Code 5257, 
from August 12, 2004 until January 4, 2005, and from April 1, 
2005 until October 30, 2007, is denied.

Entitlement to a separate 10 percent disability rating for 
right knee arthritis, and no more, from August 12, 2004, 
until January 4, 2005 and from April 1, 2005 until October 
30, 2007, under Diagnostic Codes 5003 and 5260, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a disability rating of 20 percent for right 
knee instability under, Diagnostic Code 5257, from October 
30, 2007 is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a separate disability rating in excess of 10 
percent for right knee arthritis, under Diagnostic Codes 5003 
and 5260, from October 30, 2007, is denied.

Entitlement to a disability rating, of 10 percent, and no 
more, for left knee arthritis, under Diagnostic Codes 5003 
and 5260, from August 12, 2004 is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Entitlement to a separate compensable disability rating, for 
left knee instability, under Diagnostic Codes 5257, from 
August 12, 2004 until August 20, 2007, is denied.  

Entitlement to a disability rating of 10 percent, and no 
more, for left knee instability under Diagnostic Code 5257, 
from August 20, 2007, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a disability rating, in excess of 10 percent, 
for left knee instability, under Diagnostic Code 5257, from 
October 30, 2007, is denied.

Entitlement to a separate disability rating, in excess of 10 
percent, for left knee arthritis under Diagnostic Codes 5003 
and 5260, from October 30, 2007, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


